Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 22 fails to fall under one of the four statutory categories of invention.  Claim 22 recites “a storage medium" but fails to recite the medium being "non-transitory".

Allowable Subject Matter

Claims 1-16, 21 and 24 are allowable. 
The following is an examiner's statement for reasons for allowance.
Claims 1, 12 and 13 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest transmitting/receiving request configuration information of other system information to/by a terminal; wherein the request configuration information of the other system information comprises a transmission configuration for request information of the other system information; transmitting/receiving the other system information on a downlink transmission port indicated by the request information of the other system information.
It is noted that the prior art of record shows sending/receiving SI in response to SI request (Agiwal et al, US 10455621) and sending/receiving other SI in response to OSI transmission request (Kubota et al, US 20160234735).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 12 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HONG S CHO/
Primary Examiner, Art Unit 2467